                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

     BLOCKCRUSHR INC.,                                     Case No. 20-cv-3134-FB-RLM

                          Plaintiff,

                  v.

     CONSENSYS INC., CONSENSYS FUND I, L.P.,
     CONSENSYS DILIGENCE, INC., CONSENSYS
     GP I, LLC, and CONSENSYS VENTURES LLC,

                          Defendants.


                         AGREEMENT REGARDING DISCOVERY OF
                                   SOURCE CODE
                                [PROPOSED] ORDER

1.       PURPOSES AND LIMITATIONS

         WHEREAS, BlockCrushr Inc. (“Plaintiff”) and ConsenSys Inc., ConsenSys Fund I, L.P.,

ConsenSys Diligence, Inc., ConsenSys GP I, LLC, and ConsenSys Ventures LLC (“Defendants,”

and together with Plaintiff, the “Parties”) entered into a Stipulated Protective Order concerning the

production of source code (ECF No. 15);

         WHEREAS the Court entered the Stipulated Protective order on September 21, 2020;

         WHEREAS the Stipulated Protective Order originally provided for the production of

source code via “inspection on a secured computer in a secured room” in New York; and

         WHEREAS the Stipulated Protective Order contemplated that the parties may meet and

confer if COVID-19 would prevent such production of source code;

         IT IS ACCORDINGLY STIPULATED, by and through undersigned counsel for the

parties, subject to the Court’s approval, as follows:

         1. The Parties shall be responsible for creating copies of encrypted hard drives containing


                                                   1
   their discoverable source code as called for in a request for production or otherwise

   agreed to by the Parties;

2. The Parties shall ship the hard drives to any counsel or disclosed Expert or Designated

   House Counsel who have executed the “Acknowledge and Agreement to Be Bound”

   (as those terms are defined in the Stipulated Protective Order), but shall not be required

   to ship more than one hard drive per (1) law firm, (2) Expert, or (3) Designated House

   Counsel from the same Party;

3. Once a Receiving Party obtains the hard drive, it shall maintain a chain of custody and

   access log document identifying: (1) the date and time when a Receiving Party gained

   or transferred custody of the hard drive, (2) the date and time when the hard drive is

   moved to a new address, and (3) the date and beginning and end time when the contents

   of the hard drive were reviewed and by whom it was reviewed;

4. A Receiving Party may not digitally copy the contents of a hard drive, though this shall

   not prohibit a Receiving Party from using software or operating system features that

   make limited, temporary copies of the contents of the hard drive for purposes of

   accessing, interacting with, or printing the contents of the hard drive consistent with

   this Order;

5. A Receiving Party may make print outs of “limited portions of source code” for the

   purposes provided in Section 8(d) of the Stipulated Protective Order provided that the

   Receiving Party: (1) provides notice to the producing Party of the excerpted source

   code to be printed, (2) includes line numbers, the file path and name, and “HIGHLY

   CONFIDENTIAL – SOURCE CODE” confidentiality designation on each page

   printed, (3) includes a Bates label number on each page printed following one of the



                                          2
        following formats: (a) “BLOCKCRUSHR_SC_######” for Plaintiff’s source code or

        (b) “CONSENSYS_SC_######” for Defendants’ source code; and (4) produces a

        password-protected .pdf file of the printed source code excerpt;

    6. The hard drives shall be maintained to ensure the safety and security of the information

        contained on the hard drives; and

    7. At the conclusion of this Action, the hard drives will be returned to undersigned counsel

        for each Party.

Dated: February 23, 2021.

/s/ Kyle W. Roche                              /s/ Laura B. Najemy

Kyle W. Roche                                  Tibor L. Nagy
Richard R. Cipolla                             Heidi Schumann
Warren Li                                      DONTZIN NAGY & FLEISSIG LLP
ROCHE CYRULNIK FREEDMAN LLP                    980 Madison Avenue
99 Park Avenue, 19th Floor                     New York, New York 10075
New York, New York 10016                       (212) 717-2900
(646) 791 6881                                 tibor@dnfllp.com

Counsel to Plaintiff                           Clement Seth Roberts
                                               ORRICK, HERRINGTON &
                                               SUTCLIFFE LLP
                                               405 Howard Street
                                               San Francisco, CA 94105
                                               (415) 773-5700
                                               croberts@orrick.com

                                               Laura B. Najemy
                                               ORRICK, HERRINGTON &
                                               SUTCLIFFE LLP
                                               222 Berkeley Street, Suite 2000
                                               Boston, MA 02116
                                               (617) 880-1800
                                               lnajemy@orrick.com

                                               Counsel to Defendants




                                              3
                                             ORDER

    Based on the foregoing, it is

    SO ORDERED, this                day of         , 2021.




Roanne L. Mann, United States Magistrate Judge




                                               4
